(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Vista la solicitud del peticionario para que se expida un auto de mandamus dirigido al demandado Iíon. Carlos Llauger Díaz, Juez de la Corte de Distrito de San Juan, por el que se ordene a dicho Juez que proceda sin más dilación a considerar y decidir las cuestiones envueltas en el caso civil núm. 15,642, titulado Leopoldo J. E. Vázquez Prada y López v. Cipriano Santos Lanchas et al., de conformi-dad con la opinión dictada por esta Corte Suprema en mayo 29, 1935, en el recurso núm. 6680, entre las mismas partes, la que apa-rece publicada en 49 D.P.R. 308;
Visto el escrito presentado por el Juez demandado, en el que hace constar las causas o motivos que le han impedido dar cumpli-miento a lo resuelto por este Tribunal en su ya mencionada decisión;
*927POR CUANTO, este Tribunal está convencido de que la dilación ha-bida en la tramitación de este caso no se debe en manera alguna a los prejuicios que el peticionario imputa al juez demandado; pero no lo está en cuanto a la suficiencia de las razones o motivos adu-cidos por el juez demandado para justificar su dilación en dictar un fallo definitivo que ponga fin a la controversia entre las partes;
Pob cuanto, esta Corte opina que la dilación en la decisión de-finitiva de este caso puede causar graves perjuicios al peticionario, y que el juez demandado debe dar preferencia a dicho caso y resol-verlo antes que otros que le hayan sido sometidos con posterioridad a la fecha de la decisión dictada por este Tribunal;
Por lo tanto, se declara con lugar la solicitud del peticionario y se ordena que por el Secretario de esta Corte Suprema se espida ■un auto de mandamus dirigido al Hon. Carlos Llauger Díaz, Juez de la Corte de Distrito de San Juan, requiriéndole para que dentro del término de treinta días contado desde la fecha en que le fuere noti-ficado dicho auto proceda a dictar sentencia en el caso Civil núm. 15,642, Leopoldo J. E. Vázquez Prada y López v. Cipriano Santos Lanchas, pendiente ante él, de acuerdo con los términos de la opi-nión de este Tribunal Supremo dictada en el recurso núm. 6680, entre las mismas partes y publicada en 49 D.P.R. 308; o para que dentro del indicado término comparezca ante esta Corte Suprema a mostrar las causas o razones que pudiere tener para no cumplir lo que por la presente se le ordena.